Citation Nr: 0729591	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia. 

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for plantar fasciitis. 

5.  Entitlement to service connection for a bilateral ankle 
disorder secondary to bilateral degenerative joint disease of 
the knees. 

6.  Entitlement to service connection for dextroscoliosis of 
the lumbar spine. 

7.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri, (hereinafter RO).  

REMAND

The record reflects numerous requests from the veteran, while 
under different representation than currently, for a hearing 
before a Veterans Law Judge.  The veteran's current attorney 
in a June 2007 presentation to the RO stated that the veteran 
no longer desired a hearing, and a July 2007 Report of 
Contact memorializing a telephone conversation with the 
veteran's attorney also describes him stating that the 
veteran did not wish to attend a hearing before a Veterans 
Law Judge.  However, pursuant to 38 C.F.R. § 20.702(e), a 
request for a hearing may not be withdrawn by the appellant's 
representative without the consent of the appellant.  In this 
case, review of the record does not reveal any document 
signed by the veteran that would confirm an intent to 
withdraw his hearing request.  Accordingly, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following action.  VA will notify 
the appellant if further action is required.

The veteran is to be contacted to 
determine if he wishes to present 
testimony at a hearing before a Veteran's 
Law Judge.  If he does not, documentation 
of this fact should be provided in a 
statement signed by the veteran.  If he 
desires a hearing, such a hearing should 
be scheduled and appropriate notification 
of the hearing should be given to the 
appellant and his attorney.  Such 
notification should be documented and 
associated with the claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The purpose of this remand is to afford 
the veteran due process of law.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

